                        UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

In re: Edward J Decker                                Chapter 13
                    Debtor(s)
             and                                      Bankruptcy No. 5:20-bk-02404-RNO

       Stefanie A Decker
                     Codebtor(s)
LSF9 Master Participation Trust, or its Successor
or Assignee
                     Movant

              vs.

Edward J Decker
Stefanie A Decker
Charles J DeHart, III (Trustee)
                       Respondent(s)



                               SETTLEMENT STIPULATION

        WHEREAS, on August 11, 2020, Edward J Decker (the "Debtor") filed a Petition under

Chapter 13 of the Bankruptcy Code in the United States Bankruptcy Court for the Middle

District of Pennsylvania;

        WHEREAS, on November 19, 2020, LSF9 Master Participation Trust (Movant) filed a

Motion for Relief from the Automatic Stay pursuant to 11 U.S.C. Section 362(a) (the "Motion")

regarding property located at: 145 Twin Lakes Dr, Shohola, Pennsylvania 18458;

        WHEREAS, Movant and the Debtor are desirous of settling the dispute among and

between themselves;

        NOW THEREFORE, each in consideration of the promises of the other and intending to

be legally bound, subject to the approval of the Bankruptcy Court, it is hereby agreed by and

among counsel for Movant, by and through its attorneys, MARGARET GAIRO, ESQUIRE,

ANN E. SWARTZ, ESQUIRE, LAUREN M. MOYER, ESQUIRE, and JOHN M. KOLESNIK,

ESQUIRE, and the Debtor, by and through his/her counsel, Mark E. Moulton, Esquire,




Case 5:20-bk-02404-HWV         Doc 32 Filed 01/18/21 Entered 01/18/21 13:02:51                  Desc
                               Main Document    Page 1 of 4
(ADebtor's Counsel") as follows:

       1.      The parties hereby certify that the post-petition delinquency is $3,973.68,

consisting of post-petition payments and late charges for the months of September 1, 2020

through December 1, 2020. Debtor's monthly mortgage payment is $993.42. Movant has

incurred attorney fees and costs totaling $1,231.00, thereby increasing the amount due to

$5,204.68.

       2.      On or before January 15, 2021, the Debtor shall make a payment of $1,000

payable to LSF9 Master Participation Trust at the following address: 13801 Wireless Way,

Oklahoma City, Oklahoma 73134-2500, thereby reducing the post-petition arrearage to

$4,204.68.

       3.      Commencing January 1, 2021, through and including June 1, 2021, Debtor shall

tender payment of $700.78 in addition to any regularly scheduled post-petition payments in order

to cure the post-petition arrearage.

       4.      Debtor shall resume making regular monthly mortgage payments in the amount of

$993.42 beginning on January 1, 2021.

       5.      All payments are to be made payable to LSF9 Master Participation Trust at the

following address: 13801 Wireless Way, Oklahoma City, Oklahoma 73134-2500.

       6.      The last four digits of your loan number 4536. Please remember to write your

entire account number on the lower left-hand corner of your payment to ensure proper

processing.

       7.      Should Debtor fail to comply with any of the terms of this Stipulation, including

but not limited to, failure to make the above described payments, or any regular monthly

mortgage payment commencing after the cure of the post-petition delinquency, then Movant may

send Debtor and counsel a written notice of default of this Stipulation. If the default is not cured

within ten (10) days of the date of the notice, counsel for Movant may file a Certification of

Default with the Court. Said Certification of Default may include a certification of Debtor's




Case 5:20-bk-02404-HWV          Doc 32 Filed 01/18/21 Entered 01/18/21 13:02:51                  Desc
                                Main Document    Page 2 of 4
failure to pay subsequent payments that fall due after the date of the notice of default. Upon

Certification, the Court shall enter an Order granting relief from the automatic stay as to the

mortgaged property.

       8.      In the event the Debtor converts his/her case to Chapter 11, the terms of this

Stipulation shall remain in full force and effect. In the event that Debtor converts his/her case to

a Chapter 7, Debtor shall cure all pre-petition and post-petition arrears within ten (10) days of the

date of conversion. Failure to cure the arrears shall constitute an event of default under this

Stipulation and Movant may send Notice of Default and certify default as set forth in the

preceding paragraph.

       9.      Attorney fees and costs for issuing Notice to Cure, Notice / Certificate / Affidavit

of Default, and order for relief are recoverable and may be added to the arrearage.

       10.     Counsel for Debtor has authority to settle this matter on behalf of his/her clients.




                       Digitally signed by Ann Swartz


 Ann Swartz
                       DN: cn=Ann Swartz, o, ou,
                       email=aswartz@mwc-law.com,
                       c=US
                       Date: 2021.01.15 14:59:05 -05'00'
_________________________________
Margaret Gairo, Esquire
Ann E. Swartz, Esquire
Lauren M. Moyer, Esquire
John M. Kolesnik, Esquire
McCabe, Weisberg & Conway, LLC
123 S. Broad Street
Suite 1400
Philadelphia, PA 19109
Attorney for Movant

_________________________________
Date




Case 5:20-bk-02404-HWV                 Doc 32 Filed 01/18/21 Entered 01/18/21 13:02:51            Desc
                                       Main Document    Page 3 of 4
    ark E. Moulton, Esquire
  Moulton and Moulton pC
  693 State Route 739, Suite   #l
  Lords Valley, Pennsylvania 1B4Zg
  Attorney for Debtor


  i;?l e,                   >t

           Attorney for Trustee
   Charles J DeHart, III (Trustee)
   8125   Adams Drive, Suite A
  Hummelstown, Pennsylvania 17036


      1/15/2021
  Date:




Case 5:20-bk-02404-HWV              Doc 32 Filed 01/18/21 Entered 01/18/21 13:02:51   Desc
                                    Main Document    Page 4 of 4
